DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9 are pending in the application. Amended claims 1, 2, and 5 and cancelled claims 8 and 10-12 have been noted. The amendment filed 11/19/2020 has been entered and carefully considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotter, Jr. et al (US 4,776,868) in view of Zhang et al (US 2017/0242160).
Trotter discloses a method of forming micro-lenses (Col. 8, lines 40-43) on a substrate, the method comprising: providing a shadow mask 76 having a plurality of apertures 78; positioning the shadow mask 76 between the source of transparent material 80 and the substrate 75, and at a first distance from the substrate 75 (Fig. 13); providing a source of transparent material 80 (Col. 5, lines 40-45) suitable for forming the micro-lenses and positioning the source 80 at a second distance from the shadow mask 76 (Col. 12, lines 19-25; Fig. 13); and directly patterning the micro-lenses onto the substrate by exposing the shadow mask to a plume of transparent material generated by the source under reduced pressure (Col. 6, lines 61-65) and suitable for forming the micro-lenses, wherein the micro-lenses have a predetermined shape (Col. 7, lines 22-25). Trotter discloses that the mask thickness and location of the mask can be used to control the degree of rounding and angular extent of the deposit (Col. 11, line 22-Col. 12, line 7; Fig. 9-10) and that the dimensions of the deposited lens will be nearly identical to those of the hole in the mask (Col. 7, lines 38-40).
Trotter does not disclose forming the micro-lenses on sub-pixels of a micro-display or that the footprint of each micro-lens is equal to the footprint of each sub-pixel. 
Zhang discloses forming a display panel for OLED [0005] with integrated micro-lens array [0008]. The micro-lenses 122M are formed on sub-pixels 112P of the display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the method of Trotter to form a micro-lens array on sub-pixels of a display in order to reduce the divergence of light produced by the pixel light sources as suggested by Zhang, wherein the micro-lens deposition of Trotter overcomes the shortcomings of other conventional deposition methods to produce small lenses of close tolerances to particular symmetry and surface figure (Col. 1, lines 15-18).
Regarding Claims 2-5, and 9, Trotter discloses designing a shadow mask to have a specific thickness (Col. 7, lines 27-28) wherein the predetermined shape of the micro-lenses is dependent on the thickness (Col. 7, lines 41-44). Trotter discloses that the predetermined shape of the micro-lenses is also dependent on the first and second distance (Col. 7, lines 32-40). Trotter discloses determining a shadowing distance for the shadow mask based on the first distance (Col. 7, lines 38-40), the second distance, a location of an edge of an aperture, and a location of a point source (Col. 10, line 5-Col. 11, line 20; Fig. 9). Trotter discloses that the apertures have dimensions in mm, but also discloses that the same results occur if the dimensions are increased, but a larger lens would be formed (Col. 12, lines 8-18). Thus, it would have been obvious that the relative dimension may also be decreased, such as microns, in order to form smaller micro-lenses. 
.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotter, Jr. et al (US 4,776,868) in view of Zhang et al (US 2017/0242160) as applied above and further in view of Chan et al (US 2015/0041793).
Trotter and Zhang do not disclose validating the design of the shadow mask via simulation and then fabricating the shadow mask once the design is validated.
	Chan discloses patterning of OLED materials using a shadow mask wherein the design of the shadow mask is verified via simulation by calculating thickness of material deposited for a plurality of locations and summing the thickness for the locations (Fig. 47-51; [0099]; [0177]). The shadow mask is then fabricated once the design is verified by simulation [0182]. The shadow mask design allows for high-resolution fabrication of micro-displays [0008]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to verify the design of the shadow mask of Trotter via simulation as suggested by Chan in order to fabricate specific shadow masks for high-resolution fabrication of OLED micro-displays.
	Thus, claims 6 and 7 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Trotter, Zhang, and Chan. 
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. Applicant argues that Trotter teaches forming a lens having a footprint that is greater than the dimensions of the opening in the mask while the purpose of . 
Applicant argues that Zhang omits vapor deposition as a fabrication technique for the micro-lens array and the proposed combination with Trotter is not appropriate because Zhang suggests their structure cannot be made via a shadow mask and there is no basis for the rationale to combine. This is not found persuasive because Zhang discloses that the disclosed fabrication methods, such as etching (Fig. 10), molding (Fig. 9), solidification from liquid (Fig. 7), etc. are merely examples and other techniques may be used [0057]. Further, Trotter discloses deposition of a lens array by vapor technique to overcome the shortcomings of other conventional deposition methods, such as etching and solidification of liquid, to produce small lenses of close tolerances to particular symmetry and surface figure (Col. 1, lines 15-18). Thus, it would have been obvious to form the micro-lens array onto sub-pixels of Zhang using the method of Trotter because it overcomes the shortcomings of other conventional techniques to produce small lenses of close tolerances to particular symmetry and surface figure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715